 

Oo 6 SOA

10
li
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Case 2:16-cv-01877-JLR Document 262-1 Filed 01/08/20 Page 1 of 3

HONORABLE JAMES L. ROBART
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE
SUSAN CHEN et al.,
CIVIL ACTION No, 2:16-cev-01877-JLR
Plaintiffs,
fEROPASED] ORDER GRANTING
V5. PLAINTIFFS’ MOTION TO SEAL
NATALIE D’AMICO, et al.,
Defendants.

 

 

THIS MATTER having come before this Court on Plaintiffs? Motion te Seal (“Plaintiffs’
Motion”); :
The Court has considered the following:
1. Plaintiffs Motion to Seal;
2. Declaration of Brian J. Janura with attached exhibits;
Now, therefore, IT IS HEREBY ORDERED as follows: .
Plaintiff's Motion is GRANTED. Exhibits 1-11 to the Declaration of Brian J. Janura at

6S Slat remacn
DKT No. 488 , nayebesfexd under seal.

DorsEY & WHITNEY LLP
[PROPOSED] ORDER GRANTING PLAINTIFFS’ OL Fete Avene sursuétao
MOTION TO SEAL - 1 SEATTLE, WA 981047044
PHONE: (206) 903-8800
2:16-cv-01877-JLR. FAX: (208) 903-8820

4852-4876-94 1 IM

 

 

 

 
 

Oo FC ~r DN WA Ee He BU

MS BO ODD BO OBS ORDO Oe
SD BD A &® Wo Ne —-& OD WO CO HN WA AH FF WH HP KF S&S

 

Presented by:
DORSEY é& WHITNEY LLP

is/ Shawn Larsen-Bright

Shawn Larsen-Bright, WSBA # 37066
Nathan Alexander, WSBA #37040

T. Augustine Lo, WSBA # 48060

{Brian J. Janura, WSBA # 50213

Wendy Feng, WSBA #53590
701 Fifth Avenue, Suite 6100
Seattle, WA 98104

Tel. 206-903-8800
larsen.bright.shawn@dorsey.com
alexander.nathan@dorsey.com -
lo.augustine@dorsey.com
janura.brian@dorsey.com
feng.wendy@dorsey.com

as a parent/gaurdian for JL. and L.L.,

MOTION TO SEAL - 2
2:16-cv-01877-JLR

 

[PROPOSED] ORDER GRANTING PLAINTIFFS’

Case 2:16-cv-01877-JLR Document 262-1 Filed 01/08/20 Page 2 of 3

ore
IT 1S SO ORDERED this Qo. "day of sShAnstes _

Vows

| ames L.. Robart.

Attorneys for Plaintiff Susan Chen, individually,

and as FRCP 17(c} Guardian Ad Litem for J.L.

Dorsty & WHITNEY LLP
COLUMBIA CENTER
701 FIFTG AVENUE,SUITE 6100
SHATLLE, WA 98104-7043
PHONE: (206) 903-3800
FAX: (206) 903-8820

 

 
 

Oo fo ny NS

10
11
12

13]

14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 2:16-cv-01877-JLR Document 262-1 Filed 01/08/20 Page 3 of 3

CERTIFICATE OF SERVICE
I hereby certify that on this date I caused to be served the foregoing on the following counsel

of record by the method indicated:

 

 

 

Michael David Myers [_] Via Messenger

MYERS & COMPANY, PLLC [_] Via Facsimile

1530 Eastlake Avenue East ["] Via U.S. Mail

Seattle, WA 98102 [_] Via Electronic Mail

E: mmyers(@myers-compaty.com Via ECF Notification

E: toak@myers-company.com

E: slin@myers-company.com

Attorneys for Plaintiff Naixiang Lian, individually,

and as FRCP 17 Guardian Ad Litem for LL

Scott M. Barbara [_] Via Messenger

ASSISTANT ATTORNEY GENERAL, [_] Via Facsimile

Torts Division, Seattle [| Via U.S. Mail

800 5th Ave., Ste. 2000 L] Via Electronic Mail

Seattle, WA 98104 | Via ECF Notification

E: scottb2(@atg.wa.gov

E: TORSeaEF @ate.wa. gov.

E: stephanied1@atg.wa.gov

E: Audrey. Bell@atg.wa.gov

Counsel for DSHS, Kimberly Danner

Dated this 8th day of January, 2020.
/s/ Hannah Richter
Hannah Richter, Legal Assistant
Dorsry & WHITNEY LLP

[PROPOSED] ORDER GRANTING PLAINTIFFS? 7 eT e100
MOTION TO SE. AL - 3 . SEATTLE, WA 98134-7043

PHONE: (206) 903-8800

2:16-cy-01877-ILR. FAX: (206) 903-8820

 

 
